 In the MatterofFADA RADIO & ELECTRIC COMPANY, INC.andLOCAL430OF THE UNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA,C.I.0.'Case No. R-2186.-Decided January 24, 1941Jurisdiction:radio manufacturing industry.Investigation and Certification of Representatives:existence of question : con-flicting elahns of rival representatives;.contract about to expire, no bar to;eligibilitydetermined in accordance with desires of the parties ; electionnecessary.Unit Appropriate for CollectiveBargaining:all the employees in the Company'sproduction departments, including working supervisors, but excluding engi-neering, latboratory, watchmen porters, maintenance, and toolroom time-studymen, timekeepers, experimentkl workers, foremen, non-working supervisors,stockroom employees, shipping and receiving room employees, office, clericaland all other non-production employees ; agreement as to.Mr. Daniel Baker,for the Board.Mr. Louis Scadron,of New York City, for the Company.Mr. Frank Scheirer,of New York City, for Local 430.Mr. William Karlin,byMr. Leo Greenfleld,of New York City, forLocal B-14910.Mr. George Turitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 22, 1940, Local 430 of the United Electrical, Radio &Machine Workers of America, C. I. 0., herein called Local 430, filedwith the Regional Director for the Second Region (New York City)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees'of Fada Radio & ElectricCompany, Inc., New York City, herein called the Company i and.'The-Company was incorrectly designated in the petition and in the order directing theInvestigation and hearing as Fada Radio & Electric Co, and in the notice of hearing andthe order designating the Trial Examiner as Jacob M Marks, doing business under the tradename of Fada Radio and Electric Co. Counsel for the Board and for the Company stipu-lated that the correct name of the Company is Fada Radio & Electric Company, Inc. Thepetition, notice of hearing, and all othei papers in this proceeding are hereby amendedaccordingly.29 N. L. B. B., No. 35.191 192DECISIONSOF NATIONAL LABOR RELATIONS BOARDrequesting' an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 20, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9. (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered' an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On November 25, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponLocal 430, and upon Radio Union, Local B-1010, InternationalBrotherhood of ElectricalWorkers, affiliated with the AmericanFederation of Labor, herein called Local B-1010, a labor organizationclaiming to represent employees directly affected by the investigation.Pursuant to the notice, a hearing was held on December 7, 1940, atNew York City, before Howard Myers, the Trial Examiner dulydesignated by the Board.The Board,,the Company, Local 430, andLocal B-1010 were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-exam-ine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the conclusion of the hearing Local B-1010moved to dismiss the petition on the ground that no question con-cerning representation exists.The Trial Examiner did not passupon the motion.The motion is hereby denied.During the courseof the hearing the Trial Examiner made several rulings on other mo-tions and on objections to the admission of evidence.The Board-has reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYFada Radio & Electric Company, Inc., is a New York corporationhaving its factory and offices in New York City. It is engaged inthe manufacture of radios.The principal materials and parts whichthe Company uses in the course of manufacture at its factory areradio tubes, transformers, condensers, coils, and other allied mate-rials.During the first 6 months of 1940 the Company purchasedmaterialsand parts valued at more than $100,000, 60 per cent ofwhich were shipped to the Company's 'factory from points outsideNew York State.During the same period the Company sold finishedproducts manufactured by it valued at,,more than $100,000, 60 per FADA RADIO & ELECTRIC COMPANY, INC.193cent of which were shipped by the Company from its plant in NewYork City to points outside the State of New York.The Companyconcedes that it is engaged in interstate commerce within the meaningof the Act.IT.THE ORGANIZATIONS INVOLVEDLocal 430 of the United Electrical, Radio & Machine' Workers ofAmerica is a labor organization, affiliated with the Congress of Indus-trialOrganizations, admitting employees of the Company to itsmembership.Radio Union, Local B-1010, International Brotherhood of Elec-tricalWorkers, is a labor organization, affiliated with the AmericanFederation of Labor, admitting employees of the Company to itsmembership.III.THE QUESTION CONCERNING REPRESENTATION ,On March 8, 1938, the Company and Local B-1010 entered into acollective bargaining agreement which, as duly extended on February15, 1939, will expire on March 1, 1941, and pursuant to which theCompany recognized Local B-1010 as the exclusive bargaining agentof the employees in the Company's production departments.On,May 7, 1940, Local 430 wrote a letter to the Company stating thatLocal B-1010 had severed its affiliation with the International Bro-therhood of ElectricalWorkers and was known as Local 430 of theUnited Electrical, Radio & Machine Workers of America, that Local430 was the duly designated exclusive bargaining agency of theCompany's employees, and requesting a conference for collectivebargaining.The Company did not reply to the letter.On May 15,1940, Local 430 filed with the Regional Director a petition requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the Act, which petition was dismissed by the Board onJune 19, 1940. In various conferences and telephone conversationsfollowing the filing of the petition on May 15 and following itsdismissal the Company informed Local 430 that it would not dealwith that organization until it was certified by the Board as thebargaining agency of the employees.On or about July 24, 1940, theCompany and Local 430 entered into a written agreement providing,among other things, that the Company would terminate any agree-ment it might have with Local B-1010 not later than March 1, 1941.22Prior to the signing of the agreement Local 430submitted to the Company a petition,allegedly signed by all employees of the Company,designating Local 430 as their repre-sentative for the purposes of collective bargaining 1.94DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal B-1010 contends that there is no question concerning repre-sentation, since a valid closed-shop contract 3 between the Companyand Local B-1010 is now in effect.4 " Since the present contract be-tween the Company and' Local B-1010 will terminate on March 1,1941, it plainly could not preclude the Board from making an investi-gation and determining a bargaining representative for the purposeof negotiating a new agreement for the period following March 1,1941, if one is desired.-'Local 430 submitted to the Regional Director evidence of substan-tialmembership among the Company's employees.6We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE'We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. ^ THE APPROPRIATE UNITThe Company, Local 430, Local B-1010, and counsel for the Boardstipulated to the effect that the appropriate unit, for purposes ofthis proceeding, consists of the employees in the production depart-ments including working supervisors, and does not include engineer-ing, laboratory, watchmen, porters, maintenance, and toolroom time-study men, timekeepers, experimental workers, foremen, non-workingsupervisors, stockroom employees, shipping and receiving room em-8 It is immaterial to the issues of this case whether or not the present contract providesfor a closed shopSee the cases cited in footnote 5,infra.See, alsoMatter of GarodRadioCorporationandLocal430 ofthe United Electrical,Radio cC Machine Workers ofAmerica, C 10, 29 N L It B. 184; andMatter of United Scientific Laboratories,IncandLocal 430 of the United Electrical, RadioifMachine Workers of America, C 1 0,29 N L R. B 198iLocal B-1010 contended, further, that the Board had previously adjudicated the matterhere in controversy on June 19,1940,when it dismissed the petition filed by Local 430on May 15, 1940i5Matter of Quality Furniture MfgCo andUnited Furniture Workers of America, Local510,C I0 , 8 N L R. B 850, 8-53;Matter of Martin, Bros Box CompanyandToledoIndustrial Union Council,7NL:R B. 88, 91,Matter of H MargolincCCo,Incand'Int'lLadies Handbag, Pocketbook & Novelty Workers' Union,9 N L R B 852, 855 Wenote, also, that the Company agreed with Local 430 on or about July 24, 1940, that it wouldterminate any agreement it might hai e sith Local B-1010 not later than March 1, 1941Local 4;0 submitted 83 signed cards applying for membership in Local 430 bearing thenames of persons on the Company's pay roll of October 22, 1940.The bulk of the cardswere dated between May 6 and 27, 1940 FADA RADIO & ELECTRIC COMPANY, INC.195,ployees, office, clerical and all other non-production employees.Wesee no reason for not carrying out the desires of the parties in thisrespect and shall: give effect to this stipulation.7We find that all the employees in the Company's production de-partments, including working supervisors, but excluding engineering,laboratory, watchmen, porters, maintenance, and toolroom time-studymen, timekeepers, experimental workers, foremen, non-working su-pervisors, stockroom employees, shipping and receiving room em-ployees, office, clerical and all other non-production employees,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Company, Local 430, Local B-1010, and counsel for the Boardstipulated that in the event the Board orders an election, the em-ployees eligible to vote should be those who were employed by theCompany at its plant in New York City on May 6, 1940, and werestill employed by the Company on December 6, 1940, together withthose employed by the Company on December 6, 1940, who, althoughnot employed by the Company on May 6, 1940, had been employed bythe Company at some time prior to May 6, 1940. The representationdispute in this case arose as a result of a schism in the ranks of LocalB-1010 on May 6, 1940. The parties, by their stipulation, have ineffect recognized this as the determinative date with respect to thedispute and have agreed that, if the dispute is to be settled by anelection, it should be settled as of that time.While it is ordinarilyadvisable to use a current pay roll to determine eligibility to vote inan election,designed to settle a representation dispute, where, as here,the dispute relates to an earlier period and the disputants have agreedto its determination as of that time, we believe that settlement of thedispute can best be achieved by acting in accordance with the desiresof the parties.We shall, therefore, under the circumstances herepresent, give effect to the stipulation.Local B-1010 requested that its name appear on the ballot as LocalB-1010 of the International, Brotherhood of ElectricalWorkers,A. F. of L.We shall direct that the ballots be drawn in the formrequested.4This is the same unit as was established in the Company's contract with Local B-1010of March 8, 1038, with the addition of working supervisors.413602-42-v o l 29--14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS of LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Fada Radio & Electric Company, Inc.,New York City, within themeaning of Section-9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All the employees in the Company's production departments,'including working supervisors, but excluding engineering, laboratory,watchmen,porters, maintenance,and toolroom time-study men, time-keepers, experimental workers, foremen,non-working supervisors,stockroom employees,shipping and receiving room employees, office,clerical and all other non-production employees,constitute a unitappropriate for the purposes of collective bargaining,within the-leaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Fada Radio & Electric Company, Inc., New YorkCity,an elec-tion by secret ballot shall be conducted as eiirly as possible, but notlater than thirty (30) days from the date of this direction, under thedirection and supervision of the Regional Director for the SecondRegion, New York City, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among all the employees employedin the Company's production departments at its New York Cityplant on May 6, 1940, and stillemployed by the Companyon Decem-ber 6, 1940, and all the employees employed in the Company's saidproduction departments on December 6, 1940, who, although notemployed by the Company on May 6, 1940, were employed by it atsome time prior to May 6, 1940,including working supervisors,employees who did not work at any of said times because they wereillor on vacation,and employees who were then or have since beentemporarily laid off, excluding engineering,laboratory,Watchmen,porters, maintenance,and toolroom time-study men, timekeepers, ex-perimental-workers, foremen,non-working supervisors,stockroom FADA RADIO & ELECTRIC COMPANY, INC.197'employees, shipping and receiving room employees, office, clerical andall other non-production employees, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Local 430 of the United Electrical, Radio &Machine Workers of America, C. I. 0., or by Local B-1010 of theInternational Brotherhood of ElectricalWorkers, A. F. of L., forthe purposes of collective bargaining or by neither.MR.WILLIAMM.LEISERSON,dissenting in part :On June 19, 1940, the Board dismissed the original petition in thiscase on the ground that the existing contract was a bar to-a repre-sentation proceeding.This contract will not expire until March 1,1941.Every employee working under the contract has a right to votefor representatives to negotiate a new contract.The stipulation ofthe parties has the effect of denying the right to vote to any em-ployees who were hired subsequent to May 6. I am of the opinionthat the Board should follow its usual practice of permitting allemployees to vote who were on the pay roll preceding the direction ofelection.A stipulation which sets aside the legal right of employeesto vote is not binding on the Board."8Matter of Climax Machinery CompanyandMetal Polishers,Buffers, Platers and HelpersInternationalUnion, Local Union No. 171, affiliated tooth theA F. L.,26 N L. R. B1038 ;Matter of Waggoner Refining Company, Inc, and W. T. Waggoner EstateandInter-national Association of Oil Field,Gas Well andRefinery Workersof America,6 NL. R B.731, 761;Matter of Princely Products Inc.andUnited Shoe Workers of America,C. I. 0.,15 N. L.R. B. 438, 441.